The judgment of the Superior Court appears to us to be correct. *Page 132 
We take the indorsement, upon which the action is brought, to be susceptible of but two interpretations. It is either an indorsement importing an unconditional promise, but to continued in force for a limited term only, or it is a conditional promise, i. e., a guaranty of the debt for the time limited. If it be the first, the time having been permitted to elapse, the responsibility ceases, and the right of action is gone. If the second, the right of action is not only gone by the lapse of time, but the justice before whom the action was commenced had no jurisdiction of it; and the want of jurisdiction being patent on the face of the pleading, the suit may be dismissed on motion.
Affirmed.
(215)